Citation Nr: 1631075	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-46 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  His duty included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a video-conference hearing before the Board.  A transcript of the hearing is of record.

In May 2012, August 2014, and April 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.

At the time of the April 2015 Remand, the Board noted that an issue of service connection for a lung disorder, specifically referred to as a "spot on the lung," had been raised by the record in a written statement from the Veteran received at the RO in January 2015, but had not been adjudicated by the AOJ.  Although the Board referred the issue to the AOJ in April 2015, it appears that the AOJ has not yet taken any action.  Therefore, the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for skin cancer or other skin disorders due to his presumed exposure to herbicides during his service in Vietnam.

Unfortunately, additional development is required before deciding the claim for service connection.  Specifically, in September 2015, the Board requested a medical expert opinion from a VA dermatologist regarding the etiology of the Veteran's documented skin disorders, including basal and squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and sebaceous hyperplasia.  In April 2015, a VA dermatologist reviewed the claims file and provided the requested medical opinion.  The dermatologist, however, noted that the "possibly persistent facial redness seen in submitted photographs could conceivably be associated with PORPHYRIA and liver damage, which may be associated with hepatic toxins, including certain organophosphate and halogenated hydrocarbons."  Accordingly, he recommended that a gastroenterologist address the issue.

Based on the above recommendation, the Board finds that a remand is necessary for the AOJ to arrange for a VA examination with a gastroenterologist to determine whether the Veteran has porphyria cutanea tarda associated with his presumed exposure to herbicides during his service in Vietnam.

Prior to arranging for a VA examination, the AOJ should obtain ongoing VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records, including laboratory reports and records pertinent to any chronic liver problems, from the Amarillo, Big Spring, and Albuquerque VA Healthcare Systems (HCSs) and related clinics dating since June 2015, and from the El Paso VA HCS dating since October 2014.

2.  After the outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded a VA examination by a gastroenterologist to determine whether the Veteran has porphyria cutanea tarda related to military service.  The Veteran's electronic claims file must be provided to the gastroenterologist designated to examine the Veteran and provide the opinion, and the report of the opinion should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report. 

The gastroenterologist should state whether the Veteran has a current porphyria cutanea tarda disability and if so, offer an opinion as to whether porphyria cutanea tarda at least as likely as not (a 50 percent or greater degree of probability) had its onset during military service or manifested to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during military service, which in this case was January 11, 1970.  

A complete rationale for each opinion expressed must be provided.  For example, the VA examiner should elicit information from the Veteran regarding the onset of any porphyria cutanea tarda symptoms.  The examiner should also consider the Veteran's various reports that his skin cancer began six or seven years after separation from service (around 1976), around 1987, and in the 1970s, but he first sought treatment from R. Chappell, M.D., in 1986.  The examiner should also consider the Veteran's occupational activities working at his father's gas station from age 11 to 19 or 20, working as an auto mechanic during military service, and working as a car salesman for 20 to 30 years, including working as the General Manager of an auto dealership from approximately 2000 until his voluntary retirement in February 2013. 

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for a skin disorder, including skin cancer and porphyria cutanea tarda.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




